Dear Mayor Cupp:
You have asked this office to advise you if you may hold employment at a "state funded technical college" while serving as the elected Mayor of the Village of Baskin. Specifically, you ask if the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., prohibit you from holding both positions at the same time.
R.S. 42:63 of the dual officeholding and dual employment statutes is entitled "prohibitions" and sets forth those offices and employments which, in general, may not be held together. That portion of R.S.42:63(D) which is applicable to your situation provides that "no person holding an elective office in a political subdivision of this state shall at the same time hold. . .employment in the government of this state." State-sponsored educational institutions fall within the executive branch of state government. See R.S. 42:63(D)1 and R.S.42:62(6)2.
While LSA-R.S. 42:63(D) initially prohibits you from holding both positions, there is an exemption in the law which permits a "person employed in a professional educational capacity" to hold "an elective or appointive office." R.S. 42:66(6) states:
  B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office. *Page 2
Because you will be employed as an instructor at the technical college, you are considered to be employed in a "professional educational capacity"; as such, the exemption is directly applicable to you. The law does not prohibit you from accepting this employment and continuing to serve as the elected mayor of the Village of Baskin.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: _________________________
  KERRY L. KILPATRCIK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 R.S. 42:63(D) provides, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . .
2 R.S. 42:62(6) states:
  (6) The executive branch of state government includes the following named officers and all other officers, agents, employees, or other persons holding or exercising an employment with them, namely, the governor; lieutenant governor; secretary of state; attorney general; treasurer; commissioner of agriculture; commissioner of insurance; superintendent of education; members of the State Civil Service Commission, the Public Service Commission, the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the State Board of Supervisors of Southern University and Agricultural and Mechanical College, the State Board of Elementary and Secondary Education, the Board of Trustees for State Colleges and Universities, and the State Bond Commission. The executive branch shall also include the officers, members, agents and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.